The defendant’s petition for certification for appeal from the Appellate Court, 69 Conn. App. 251 (AC 20687), is granted, limited to the following issue:
“Did the Appellate Court properly affirm the trial court’s order modifying the unallocated alimony and child support award?”
*910The Supreme Court docket number is SC 16795.
Wesley W. Horton, Daniel J. Krisch, Samuel V. Schoonmáker IV and Thomas D. Colin, in support of the petition.
Gary I. Cohen, in opposition.
Decided July 17, 2002
SULLIVAN, C. J., and VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.